


EXHIBIT 10.69*
STATE AUTO FINANCIAL CORPORATION
AMENDMENT NO. 3
TO THE
2009 EQUITY INCENTIVE COMPENSATION PLAN
The 2009 Equity Incentive Compensation Plan (the “Plan”) is hereby amended
pursuant to the following provisions:
1.     Definitions: For the purposes of the Plan and this amendment, all
capitalized terms used in this amendment which are not otherwise defined herein
shall have the respective meanings given such terms in the Plan.
2.    Exercise of Stock Options: The first sentence of Section 6.(C)(3) is
hereby amended to read as follows:
“If a Participant who was granted a Stock Option terminates employment due to
retirement, as such term is defined in the State Auto Insurance Companies
Employee Retirement Plan (the “Retirement Plan”), the Stock Options shall
immediately vest and must be exercised as follows: (a) ISOs must be exercised
within 90 days of such termination (but no later than the Expiration Date, if
earlier) and (b) NQSOs must be exercised on or before the Expiration Date;
provided, however, that NQSOs granted on or after January 1, 2015 must be
exercised within five years of such termination (but no later than the
Expiration Date, if earlier).”
3.    Definition of Retirement: A new second paragraph is hereby added to
Section 6.(C)(3) of the Plan to read as follows:
“Notwithstanding the foregoing, effective for terminations due to retirement on
or after August 8, 2014, “retirement” shall mean the attainment of age 55 plus
the completion of five years of service with State Auto; provided, however, that
if a Participant’s employment is terminated for cause after such Participant has
satisfied the requirements for “retirement”, such termination of employment
shall not be an eligible “retirement” under the Plan. For this purpose, a “year
of service” and “for cause” shall be determined in the absolute discretion of
the Committee, whose decision shall be final and binding on all parties. Such
revised definition of “retirement” shall apply to all grants issued under the
Plan on or after August 8, 2014.”
4.    Vesting of Restricted Shares: The second sentence of Section 7.(B) of the
Plan is hereby amended to read as follows:
“Notwithstanding the foregoing, each Restricted Share shall have a minimum three
(3)-year vesting period; provided, however, that with regard to Restricted
Shares issued on or after January 1, 2014, such Restricted Shares shall
immediately vest upon the Participant’s death or termination of employment due
to retirement (as defined in Section 6.(C)(3)).”
5.    Effective Date; Construction: This amendment shall be deemed to be a part
of the Plan as of August 8, 2014 and effective as of the dates contained herein.
In the event of any inconsistency between the provisions of the Plan and this
amendment, the provisions of this amendment shall control. Except as modified by
this amendment, the Plan shall continue in full force and effect without change.
 
/s/ James A. Yano, Senior Vice President
 
 
 
11-14-2014
 
Date







